June 30, 1921. The opinion of the Court was delivered by
The plaintiff sued the defendant bank for damages resulting from the dishonor of a check drawn by him upon the deposit account standing in his name as treasurer of Trinity Church. It was conceded that the bank should have honored the check. From a verdict in favor of the plaintiff for $750 the bank appeals. *Page 216 
The main point raised by the exceptions is that, the account standing in the name of the plaintiff as treasurer, his personal credit was not affected by the dishonor, and he is not therefore entitled to damages. The theory upon which damages, substantial, but temperate in amount, are allowed in such cases, is that the dishonor of the check presumptively results in injury to the credit of the depositor; it being a declaration against his solvency and correct business dealings. Lorick v. Bank, 74 S.C. 185,54 S.E., 206, 7 Ann. Cas., 818; Wilson v. Bank, 113 S.C. 508,101 S.E., 841. A fiduciary is supposed to be more particular with the trust funds than with his own, and his laxity in reference to them is correspondingly a greater reflection, not only upon his credit, but upon his business methods and the scrupulous care which he should exercise.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.